Chapman, J.
The case of Baker v. Allen, 21 Pick. 382, is decisive of this case. See also Griffin v. Rising, 11 Met. 345. The statute which protects assessors from responsibility except for the want of integrity and fidelity on their own part (Gen. Sts. c. 11, § 51) throws the exclusive responsibility upon the town of Haverhill, and makes it responsible to the plaintiff if he can establish his case. If the town had had no legal existence, the case would have been like that of Dickinson v. Billings, 4 Gray, 42, and the statute would not have protected the defendants. Exceptions overruled.